Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-30 are subject to examination.  

Claim Limitation Interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 USC § 112, Sixth Paragraph

Claims 9, 16, limitation “an arithmetic unit” contains generic placeholder “unit” preceded by a structural modifier.  
Claims 10, 17, limitation “a detector unit” contains generic placeholder “unit” preceded by a structural modifier.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 9, 16, 22, 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., 2009/0282477 in view of David et al., 2018/0247045 and Koga, Toyota Jidosha Kabushiki Kaisa., 2017/0261947.
Referring to claim(s) 1, 22, Chen discloses a program generation method comprising: a non-transitory physical computer-readable medium comprising instructions being executed by a computer, the instructions including a computer-implemented method for generating a program, the method including:
extracting a control flow that represents a call-return relationship between functions as well as extracting the functions themselves from a program code (control flow achieved without unsafe instructions after removal of functions, call-return instructions from the code, para 59-65, restrict control transfer instructions, not allowing return, far call, far jump instructions, etc., to remove risk and make the software secure, para 59-65),

    PNG
    media_image1.png
    715
    462
    media_image1.png
    Greyscale

determining the extracted functions (determine the return address(es) from a stack location, para 59-65); and

    PNG
    media_image2.png
    581
    506
    media_image2.png
    Greyscale

inserting a check instruction into the program code, to properly perform the control flow based on each of the extracted functions (inserting a sequence of instructions in the code that use a register-specified destination instead and hence is not vulnerable to a race condition based on determine the return address(es) from a stack location, para 59-65).
[0059] In one embodiment of the present invention, the validator helps to achieve code, control-flow, and data integrity for an x86 native code module in part by ensuring that a set of "unsafe" instructions from the x86 ISA (instruction set architecture) are not included in a native code module.  For instance, the validator may disallow the use of the following instructions and/or features in a native code module: [0060] the syscall (system call) and int (interrupt) instructions, which attempt to directly invoke the operating system; [0061] all instructions that modify x86 segment state (including LDS, far calls, etc), because these instructions interfere with the memory segments that are used to enforce data integrity (see the segmented memory description below); [0062] the rdtsc (read time stamp counter) and rdmsr (read from model specific register) instructions, as well as other hardware performance instructions and/or features which may be used by a native code module to mount side-channel attacks (e.g., by covertly leaking sensitive information); [0063] various complex addressing modes that complicate the verification of 
Chen does not specifically mention about, which is well-known in the art, which David discloses, a predetermined importance of a user safety, the predetermined importance of the user safety corresponding to each of the functions (para 41-43, 7, 35), modifying (updates/version(s) of software, para 36) a program code (software/security policy for defining processes and contexts, the software being different for different ECUs, para 41) before writing the modified program code to an electronic control unit (ECU) (before updated software/security policy is loaded on the ECU/Iot device, 110, figure 1A), modified code executable by the ECU (adding of processes, scripts, etc. embedded in ECUs, para 42, adding of updated security layers, policies/software to ECUs para 43),

    PNG
    media_image3.png
    527
    719
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    418
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide 
Chen and David do not disclose which Koga-Toyota discloses the determination that the importance of the extracted function exceeds an importance threshold (usage of ECU with surpassing degree/frequency/level for a situation in the vehicle, para 109). 


    PNG
    media_image5.png
    674
    962
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    684
    1002
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    690
    971
    media_image7.png
    Greyscale


 
Referring to claim(s) 2, Chen also discloses a check instruction that checks whether the program code is executable based on the extracted control flow (data integrity, checking program executions based on the flow, para 109).

Referring to claim(s) 9, Chen discloses an electronic control unit comprising: a memory, an arithmetic unit configured to perform a program that has a check instruction inserted into a program code (inserting a sequence of instructions in the code that use a register-specified destination instead and hence is not vulnerable to a race condition based on determine the return address(es) from a stack location, para 59-65) based on functions (determine the return address(es) from a stack location, para 59-65) for properly performing a control flow that represents a call-return relationship of the function written in the program code (control flow achieved without unsafe instructions after removal of functions, call-return instructions from the code, para 59-65, restrict control transfer instructions, not allowing return, far call, far jump instructions, etc., to remove risk and make the software secure, para 59-65.

Chen does not specifically mention about, which is well-known in the art, which David discloses, a predetermined importance of a user safety corresponding to the function (para 41-43, 7, 35), as modified (updates/version(s) of software, para 36) program code executable by the electronic control unit (software/security policy for defining processes and contexts, the software being different for different ECUs, para 41) before writing the modified program code to an electronic control unit (ECU) (before updated software/security policy is loaded on the ECU/Iot device, 110, figure 1A), modified code executable by the ECU (adding of processes, scripts, etc. embedded in ECUs, para 42, adding of updated security layers, policies/software to ECUs para 43).


    PNG
    media_image3.png
    527
    719
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    418
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide 
Chen and David do not disclose which Koga-Toyota discloses the determination that the importance of the extracted function exceeds an importance threshold (usage of ECU with surpassing degree/frequency/level for a situation in the vehicle, para 109). 


    PNG
    media_image5.png
    674
    962
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    684
    1002
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    690
    971
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing of determining of an importance of a function to exceed a threshold. Based on the number of times / use of the function, a level/frequency/degree selection of the function would enable updating situation related to the function in a device such as a vehicle. Stored history of the usage including information related to functions would enable knowing which functions are more important versus less important. Necessary functions would be utilized for updating the program, Koga-Toyota para 109. 

Referring to claim(s) 16, Chen discloses an arithmetic unit configured to perform a program that has a check instruction inserted in a program code based on functions for properly performing a control flow that represents a call-return relationship of the functions written in the program code (control flow achieved without unsafe instructions after removal of functions, call-return instructions from the code, para 59-65, restrict control transfer instructions, not allowing return, far call, far jump instructions, etc., to remove risk and make the software secure, para 59-65),, wherein the instruction inserted in the program code is selectively performable based on the functions (determine the return address(es) from a stack location, para 59-65); and an instruction selector configured to select the instruction to be performed based on the functions (inserting a sequence of instructions in the code that use a register-specified destination instead and hence is not vulnerable to a race condition based on determine the return address(es) from a stack location, para 59-65).
[0059] In one embodiment of the present invention, the validator helps to achieve code, control-flow, and data integrity for an x86 native code module in part by ensuring that a set of "unsafe" instructions from the x86 ISA (instruction set architecture) are not included in a native code module.  For instance, the validator may disallow the use of the following instructions and/or features in a native code module: [0060] the syscall (system call) and int (interrupt) instructions, which attempt to directly invoke the operating system; [0061] all instructions that modify 
Chen does not specifically mention about, which is well-known in the art, which David discloses, a predetermined importance of a user safety corresponding to the functions (para 41-43, 7, 35), as modified (updates/version(s) of software, para 36) program code executable by the electronic control unit (software/security policy for defining processes and contexts, the software being different for different ECUs, para 41) before writing the modified program code to an electronic control unit (ECU) (before updated software/security policy is loaded on the ECU/Iot device, 110, figure 1A), modified code executable by the ECU (adding of processes, scripts, etc. embedded in ECUs, para 42, adding of updated security layers, policies/software to ECUs para 43).

    PNG
    media_image3.png
    527
    719
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    418
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide 
Chen and David do not disclose which Koga-Toyota discloses the determination that the importance of the extracted function exceeds an importance threshold (usage of ECU with surpassing degree/frequency/level for a situation in the vehicle, para 109). 
    PNG
    media_image5.png
    674
    962
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    684
    1002
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    690
    971
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing of determining of an importance of a function to exceed a threshold. Based on the number of times / use of the function, a level/frequency/degree selection of the function would enable updating situation related to the function in a device such as a vehicle. Stored history of the usage including information related to functions would enable knowing which functions are more important versus less important. Necessary functions would be utilized for updating the program, Koga-Toyota para 109. 

Referring to claim(s) 24, Chen also discloses checking whether the control flow is properly performable based on a check instruction in the instructions (data integrity, checking program executions based on the flow, para 109).

Referring to claim(s) 29, David also discloses writing the modified program code into an ECU disposed in a vehicle (para 41).

Referring to claim(s) 30, David also discloses writing the modified program code into an ECU disposed in a vehicle (para 41); and executing, by the ECU, the modified program code written in the ECU (para 29, 41-43).

Claim(s) 3, 4, 11, 12, 18, 19, 25, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Koga-Toyota, David and Black et al., 2013/0283245.
Referring to claim(s) 3, 11, 18, 25, Chen, Koga-Toyota and David do not disclose which Black discloses, the program code includes a caller function (para 68) and, a callee function that is called by the caller function and returns control to the caller function (para 68), and the instruction includes a return instruction that (i) stores a return address from the callee function to the caller function in a secure region ( para 68, 69) and (ii) performs a return process to return from the callee function to the caller function based on the stored return address ( para 68, 69, along with enforcing control flow integrity (CFI), para 65). 

    PNG
    media_image8.png
    580
    740
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide usage of well-known a caller function and a callee function. The usage of secure data region would be utilized to store addresses for enforcing control flow integrity, Black, para 68, 69.  

Referring to claims 4, 12, 19, 26, Chen also discloses the return instruction performs the return process that returns to the return address stored in the secure region (usage of secure data region 424, para 75).

Claim(s) 5, 13, 20, 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of David, Black, Koga-Toyota and Basak et al., 20180341767.
Referring to claim(s) 5, 13, 20, 27, Chen discloses the secure region (usage of secure data region 424, para 75). Chen, Bradt, Black, Koga-Toyota do not disclose which Basak discloses, the return instruction compares a first return address and a second return address, the first return address stored in storage and the second return address stored in a stack region (para 120) when the caller function calls the callee function for returning from the callee function to the caller function (para 146), and performs the return process to return to the first return address or the second return address (para 117) upon determining a match between the first return address and the second return address (para 119). 

    PNG
    media_image9.png
    705
    558
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide usage of well-known caller functions and callee functions. The usage of secure data region and stack region would be utilized to store necessary addresses for enforcing necessary return of address based on storage, Black, para 68, 69.  

Claim(s) 6, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of David, Koga-Toyota, Puzovic 9753731.
Referring to claim(s) 6, 14, Chen also discloses extracted functions para 59-65. Chen, Koga-Toyota, Bradt, do not disclose which Puzovic discloses, the predetermined importance the user safety corresponding to each of the functions is determined based on frequency of use of the functions, (frequency of functions usage, col., 4, lines 15-25). 
    PNG
    media_image10.png
    720
    503
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    601
    736
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide usage of well-known tracking usage of functions. The functions that are used more would be considered as important functions as compared to lesser usage of functions. The functions that are used frequently would be used for program generation, Puzovic, col., 4, lines 15-25.  

Claim(s) 7, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of David, Koga-Toyota, Maiwand et al., 2017/0352215.
Referring to claim(s) 7, 15, Chen also discloses extracted functions para 59-65. Chen, Koga-Toyota, Bradt, do not disclose which Maiwand discloses, the program code is written in an electronic control unit disposed in a vehicle (vehicle’s ECU, para 49), and the predetermined importance of the user safety corresponding to each of the functions (controls/vehicle control file/vehicle controls, para 109) is determined according to a safety of a vehicle user (controls on a vehicle to enhance the safety of the vehicle for child, versus employees, etc., para 109)s when the functions are relevant to the safety of the vehicle user (controls on a vehicle to enhance the safety of the vehicle for child/employees, etc., para 109). 

    PNG
    media_image12.png
    708
    555
    media_image12.png
    Greyscale

.
  
Claim(s) 8, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of David, Koga-Toyota, Chafi et al., 2014/0082597.
Referring to claim(s) 8, 23, Chen also discloses extracted functions para 59-65. Chen, Bradt, do not disclose which Chafi discloses, the instruction is configured to be selectively performable based on the predetermined importance of the user safety corresponding to each of the user safety corresponding to the functions (based on frequency of functions used with control flow collection of code is selected for implementation, para 38). 

    PNG
    media_image13.png
    573
    826
    media_image13.png
    Greyscale

.

Claim(s) 10, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of David, Koga-Toyota and Lipton et al., 2017/0249460.
Referring to claim(s) 10, 17, Chen and David do not disclose which Lipton discloses, the instruction includes a check instruction that checks whether the program code is executable based on the control flow (verifying code using control flow, para 7, 125), and a detector unit configured to detect an abnormality of the control flow by monitoring an output of the check instruction (monitoring and detecting abnormality of the control flow, para 7, 125); and a processor configured to perform a predetermined process based on a detection result of the processor (preforming of a process based on the abnormality, para 7, 125). 

    PNG
    media_image14.png
    294
    463
    media_image14.png
    Greyscale

.  

Claim(s) 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of David, Maiwand, Koga-Toyota and Sakai 2018/0037160.
Referring to claim(s) 21, Chen, Bradt, do not disclose which Maiwand discloses, the program code is written in an electronic control unit disposed in a vehicle (vehicle’s ECU, para 49), and the an operation state detector configured to receive an operation state of the vehicle (controls/vehicle control file/vehicle controls, para 109, controls on a vehicle to enhance the safety of the vehicle for child, versus employees, etc., para 109, controls on a vehicle to enhance the safety of the vehicle for child/employees, etc., para 109). 

    PNG
    media_image15.png
    767
    576
    media_image15.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide usage of well-known ECU of vehicle. The functions would be utilized for performing controls for the vehicle. The controls on the vehicle would enhance safety of people in the vehicle, Maiwand, para 109. 
.

Claim(s) 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., 2014/0372995, Denso Corporation in view of Kushi et al., 2011/0095909, Koga-Toyota, Morrison et al., 2014/0101642,  and David.
Referring to claim 28, Mori-Denso-Corporation, discloses a program generator comprising: a processor; a non-transitory computer-readable memory storing instructions that, when executed, cause the following to be performed: extract callable functions and control flows from a program (para 145, 64).
Mori-Denso-Corporation do not disclose, which is well-known in the art, which Kushi discloses, obtain a risk ranking table, para 53, 54.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Mori-Denso-Corporation to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing of well-known risk ranking table. Based 
Mori-Denso-Corporation, Koga-Toyota, Kushi,  do not disclose, which is well-known in the art, which Morrison discloses, insert check instructions into the program code in at least one of: an end of a calling function that calls the identified function, and an end of the identified function (additional insertion of check instructions after the code/function for airbag, para 25, figure 4) ; and store the program code including inserted check instructions (storing of the code of the updated application, figure 4, para 34). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Mori-Denso-Corporation to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing of well-known update program with insertion of check instructions. Based on the need the check instructions would be added to the program. The check instructions would 
Mori-Denso-Corporation, Koga-Toyota, Kushi, do not disclose do not specifically mention about, which is well-known in the art, which David discloses, determine a predetermined importance of a user safety corresponding to the functions (para 41-43, 7, 35), modifying (updates/version(s) of software, para 36) a program code (software/security policy for defining processes and contexts, the software being different for different ECUs, para 41) before writing the modified program code to an electronic control unit (ECU) (before updated software/security policy is loaded on the ECU/Iot device, 110, figure 1A), modified code executable by the ECU (adding of processes, scripts, etc. embedded in ECUs, para 42, adding of updated security layers, policies/software to ECUs para 43),

    PNG
    media_image3.png
    527
    719
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    418
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Mori-Denso-Corporation to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide selection of functions based on priority for user safety considering present conditions. The information related to the functions would enable knowing which functions are important for the user and user’s vehicle. Necessary functions would be utilized for execution of the functions for stable operations, David para 3, 35. 

Response to Arguments
Applicant's arguments filed 7/2/21, pages 12-21 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-30 is maintained. 
Regarding applicant’s concern for the amended limitations, the rejections are updated accordingly. Further consideration revealed that David also discloses further amended limitations, modifying (updates/version(s) of software, para 36) a program code (software/security policy for defining processes and contexts, the software being different for different ECUs, para 41) before writing the modified program code to an electronic control unit (ECU) (before updated software/security policy is loaded on the ECU/Iot device, 110, figure 1A), modified code executable by the ECU (adding of processes, scripts, etc. embedded in ECUs, para 42, adding of updated security layers, policies/software to ECUs para 43).
Chen discloses a program generation method comprising: a non-transitory physical computer-readable medium comprising instructions being executed by a computer, the instructions including a computer-implemented method for generating a program, the method including:
extracting a control flow that represents a call-return relationship between functions as well as extracting the functions themselves from a program code (control flow achieved without unsafe instructions after removal of functions, call-return instructions from the code, para 59-65, restrict control transfer instructions, not allowing return, far call, far jump instructions, etc., to remove risk and make the software secure, para 59-65),

    PNG
    media_image1.png
    715
    462
    media_image1.png
    Greyscale

determining the extracted functions (determine the return address(es) from a stack location, para 59-65); and

    PNG
    media_image2.png
    581
    506
    media_image2.png
    Greyscale

inserting a check instruction into the program code, to properly perform the control flow based on each of the extracted functions (inserting a sequence of instructions in the code that use a register-specified destination instead and hence is not vulnerable to a race condition based on determine the return address(es) from a stack location, para 59-65).
[0059] In one embodiment of the present invention, the validator helps to achieve code, control-flow, and data integrity for an x86 native code module in part by ensuring that a set of "unsafe" instructions from the x86 ISA (instruction set architecture) are not included in a native code module.  For instance, the validator may disallow the use of the following instructions and/or features in a native code module: [0060] the syscall (system call) and int (interrupt) instructions, which attempt to directly invoke the operating system; [0061] all instructions that modify x86 segment state (including LDS, far calls, etc), because these instructions interfere with the memory segments that are used to enforce data integrity (see the segmented memory description below); [0062] the rdtsc (read time stamp counter) and rdmsr (read from model specific register) instructions, as well as other hardware performance instructions and/or features which may be used by a native code module to mount side-channel attacks (e.g., by covertly leaking sensitive information); [0063] various complex addressing modes that complicate the verification of control flow integrity; [0064] the ret (return) instruction, which determines a return address from a stack location, and is replaced with a sequence of instructions that use a register-specified destination instead (and hence is not vulnerable to a race condition that allows the stack location to be used as a destination by a first thread to be overwritten maliciously (or erroneously) by a second thread just prior to the execution of the return instruction); and [0065] some aspects of exception and signal functionality--for instance, while the system may support C++ exceptions (as defined in the C++ language specification), the system may not support hardware exceptions (such as divide-by-zero or invalid memory reference exceptions) due to operating system limitations, and may terminate execution of an untrusted native code module when faced with such a hardware exception.  Furthermore, to provide effective code discovery and control integrity, the system also restricts a set of control transfer instructions.  Specifically, unmodified indirect control flow instructions that can transfer execution to arbitrary locations in memory need to be modified to guarantee that all indirect control flow targets are in memory regions that are valid for the native code module.  One embodiment of the present invention limits indirect control flow instructions by: (1) not allowing return, far call, and far jump instructions, (2) ensuring that call and jump imp) instructions only use relative addressing and are encoded in a sequence of instructions such that the control flow remains within the native code module; (3) ensuring that register indirect call and jump instructions are encoded in a sequence of instructions such that the control flow remains within the native code module and targets valid instruction addresses within the module; and (4) not allowing other indirect calls and jumps.
Chen does not specifically mention about, which is well-known in the art, which David discloses, a predetermined importance of a user safety, the predetermined importance of the user safety corresponding to each of the functions (para 41-43, 7, 35), modifying (updates/version(s) of software, para 36) a program code (software/security policy for defining processes and contexts, the software being different for different ECUs, para 41) before writing the modified program code to an electronic control unit (ECU) (before updated software/security policy is loaded on the ECU/Iot device, 110, figure 1A), modified code executable by the ECU (adding of processes, scripts, etc. embedded in ECUs, para 42, adding of updated security layers, policies/software to ECUs para 43),

    PNG
    media_image3.png
    527
    719
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    418
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide selection of functions based on priority for user safety considering present conditions. The information related to the functions would enable knowing which functions are important for the user and user’s vehicle. Necessary functions would be utilized for execution of the functions with updated software for stable operations, David para 3, 35. 
Chen and David do not disclose which Koga-Toyota discloses the determination that the importance of the extracted function exceeds an importance threshold (usage of ECU with surpassing degree/frequency/level for a situation in the vehicle, para 109). 


    PNG
    media_image5.png
    674
    962
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    684
    1002
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    690
    971
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Chen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing of determining of an importance of a function to exceed a threshold. Based on the number of times / use of the function, a level/frequency/degree selection of the function would enable updating situation related to the function in a device such as a vehicle. Stored history of the usage including information related to functions would enable knowing which functions are more important versus less important. Necessary functions would be utilized for updating the program, Koga-Toyota para 109. 


PERTINENT PRIOR ARTS:
DOCUMENT-IDENTIFIER:    US 20170212746 A1 
 TITLE:                  UPDATING A CONTROLLER UNIT IN A VEHICLE 
readable instructions of ECUs of a vehicle can be updated as long as the vehicle is wirelessly connected over a specified wireless network (or any of various different wireless networks).  For example, the updates can be performed while the vehicle is in operation, or alternatively, while the vehicle is idle or turned off.  [0035] In addition, the update management engine 118 can receive information regarding a status relating to the updating of machine-readable instructions on at least one ECU in the vehicle 110.  The status that is indicated by the received information can be a success status (to indicate that the machine-readable instructions of at least one ECU has been successfully updated), a failure status (to indicate that the update of machine-readable instructions on an ECU has failed), a partial failure status (to indicate that the update of machine-readable instructions has partially failed), a rollback status (to indicate that an update of machine-readable instructions of an ECU has started, but for some reason the machine-readable instructions of the ECU has been rolled back to a prior version), and a retry status (to indicate that a previous attempt at performing an update of machine-readable instructions of an ECU has been made, and due to a failure, another update of the machine-readable instructions of the ECU is being retried).  In further examples, the status can indicate the progress through an update lifecycle, such as "download started," "download complete," "install started," "install complete," "rebooting," and so forth. 

DOCUMENT-IDENTIFIER:    US 20150128123 A1 
TITLE:                  System and Method for Preparing Vehicle for Remote Reflash Event
[0052] FIG. 3 is a flow chart summarizing an example process executed by a telematics unit of a vehicle for preparing for and undergoing a remote reflash event.  At step 300, the telematics unit receives a notification of a pending reflash event and instructions for preparing for the pending reflash event.  The notification of the pending reflash event may include information pertaining to the time at which the reflash event is scheduled or the location at which the reflash event is scheduled.  Furthermore, the notification may include information pertaining to actions that will be executed during the reflash event.  For example, the notification may indicate identities of one or more software versions that will be updated or one or more ECUs running software that will be updated.  The instructions received at step 300 direct the vehicle 102 to take measures to prepare for the remote reflash event such that the rehashing can be successfully accomplished white leaving the vehicle in a fully operational state.  For example, the instructions may direct a charging module of the vehicle to charge a vehicle battery to a stored energy level that is higher than the default stored energy level in order to enable the vehicle to undergo a remote reflash event and to retain sufficient battery charge to achieve satisfactory vehicle operation.  For example, the instructions may direct the charging module of the vehicle 102 to charge the battery to a level equal to ninety percent of the maximum charge capacity when a remote reflash event is pending while the default stored energy level is eighty percent of the maximum charge capacity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493